Title: To Benjamin Franklin from Jean-Antoine de Rubigny de Berteval, 3 April 1784
From: Rubigny de Berteval, Jean-Antoine de
To: Franklin, Benjamin



Monsieur
Paris ce 3e. Avril 1784

Je suis on ne peust plus reconnoisant de la bonté que vous avez Eut de repondre a La Lettre que Javois Eut L’honneur de

vous Ecrire Je suis pleinement satisfait de votre reponse. Le 1e. moment ou mes affaire me permetront de quiter Je nauray rien de plus pressé que daller Vous presenter mon Respect. Jay L’honneur d’Estre avec Une grande consideration Monsieur Votre trés humbles Et trés obeissant Serviteur

De Rubigny De BertevalRüe Censier fausbourg st Maceau [St Marceau]

 
Endorsed: Rubigny de Bertheval 3. avl. 1784.—
